LANNING, Circuit Judge.
The question presented by these three cases is whether the tariff act of 1897 requires ferrochrome, ferrovanadium, and ferrotungsten to be classified for customs duties with ferromanganese, mentioned in paragraph 122 (Act July 21, 1897, c. 11, § 1, Schedule C, 30 Stat. 159 [U. S. Comp. St. 1901, p. 1636]), or as a “metal unwrought,” mentioned in paragraph 183 of the schedule of that act. The Circuit Court disagreed with the Board of General Appraisers, who classified the articles as “metals unwrought” under paragraph 183, and put them with ferromanganese under paragraph 122. The decision of the Circuit Court is in accord with that of the Circuit Court of Appeals for the Second Circuit in United States v. Roessler & Hasslacher Chemical Co., 137 Fed. 770, 70 C. C. A. 346. Plie present attempt of the government to show that, on the facts now presented, a different classification should be made is not convincing. There is some evidence before us that these ferroalloys can be wrought into different shapes and forms by forging and hammering; but it is not shown that such changes are commercially profitable or that the alloys are to any extent imported to be themselves wrought into useful articles. Their well-known general use is for imparting certain qualities to steel in the process of its manufacture. Uniformity of decisions, especially in administering the tariff act, is most desirable. This is shown in the opinion of the Circuit Court rendered in this case and reported in 171 Fed. 245. We agree with that court that the facts in the cases at bar do not warrant a departure from the classification made in the Roessler & ] lasslacher Case.
The decree in each of the three cases is therefore affirmed.

Far oilier eases see same topic & § nlaiber in Dec. & Am. Digs. 1907 to date, & Itep’r Indexes